Title: From Thomas Jefferson to Wilson Cary Nicholas, 3 May 1804
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


          
            Dear Sir 
            Monticello May 3. 1804.
          
          Your kind sympathies in my late loss are a mark of your great friendship to me, and of the interest you are so good as to take in my happiness. it is indeed an inexpressible loss, and which, at my years, can hardly wear away. it is the more felt as it leaves, whatever of comfort remains, hanging on the slender thread of a single life. in the affections of our friends there is always great consolation. on that of a public at large I have never suffered myself to count with confidence. if it should in the end be obtained by unremitting endeavors to promote the public prosperity and secure it’s liberty, if it should at length surmount that deadly hatred of some which circumstances preceding my administration, mere measures of misrule in others, obliged me to encounter, I shall carry it into retirement as my greatest treasure, as the reward of a life of public cares.
          I will write by tomorrow’s post to mr Gallatin to place the matter of the commission, if it be not too late, on the footing which you express as most eligible to you. and in that case you will recieve at Richmond at your brothers on Friday or Saturday next the letter to Davies & commission. but I fear it is too late for this, because my letter of Apr. 27. which he recieved on the 30th. desired an immediate application to Davies. should this have been thus put out of our power, your second course shall be observed; that is we will wait to hear from you from Norfolk. but surely you are aware that no one can form a judgment whether he will like a place or people by a few days stay among them. circumstances disheartening in the first impression wear away & disappear on being better seen. however in this follow your own inclination, for whether there, or in your present position we shall derive solid aid from your services. the republicanising so important a place as Norfolk is an object. I shall set out on Sunday or Monday for Washington. Accept my affectionate salutations & assurances of great respect.
          
            Th: Jefferson 
          
          
            P.S. I presume you are acquainted with Bedinger at Norfolk. he can give you the best information as to the office, & I suppose it will be disinterested, as he declared in a letter to R. Smith he would rather retain his present office himself than be the collector; and he recommended the sending some person of weight of character sufficient to form a center of rallying for the republicans.
          
        